UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2057


In re: ANTHONY A. BLAGROVE, a/k/a Tony,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (2:95-cr-00052-RGD-1)


Submitted:   December 18, 2014              Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony A. Blagrove, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony A. Blagrove petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on

his “Jurisdictional Question” filed on April 23, 2012.                       He seeks

an order from this court directing the district court to act.

Our   review      of   the    district    court’s     docket      reveals    that    the

filing was not docketed as a motion.                 In any event, the district

court   has       sufficiently      addressed        Blagrove’s      jurisdictional

argument     in    a   subsequent      order   entered       on   March     10,    2014.

Accordingly, we deny the mandamus petition as moot.                          We grant

leave   to    proceed    in    forma     pauperis.      We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    PETITION DENIED




                                           2